EVANS, Circuit, Judge, and BALT-ZELL, District Judge.
On February 14, 1936, the Interstate Commerce Commission filed its report in writing which contained, among other things, the following paragraph:
“We find that the line of the Chicago, South Shore and South Bend Railroad is not a street, interurban, or suburban electric railway within the meaning of the exemption proviso in the first paragraph of section 1 of the Railway Labor Act, as amended June 21, 1934 [45 U.S.C.A. § 151] and it is therefore subject to the provisions of that act.”
The report appears in 214 I.C.C. 167—173.
Preceding this finding is a statement which sets forth the proceedings of the Interstate Commerce Commission and a résumé of the evidence received on the hearing.
The petitioners brought suit against the United States to enjoin, by temporary restraining order and interlocutory preliminary injunction, the “Interstate Commerce Commission from making or entering the aforesaid order, finding, and determination that the line .of the Chicago South Shore and South Bend Railroad is not a street, interurban, or suburban electric railway within the meaning of the exemption proviso in the first paragraph of section 1 of the Railway Labor Act, as amended, and that said order be set aside, annulled and suspended.”
The Interstate Commerce Commission intervened.
The determinative question is one of jurisdiction.
Is the case one for the determination of a three judge statutory court? The answer to this question turns upon the char*1003acter of the ruling which was made by the Interstate Commerce Commission.
A three judge statutory court is one of limited jurisdiction. Procter & Gamble Co. v. United States, 225 U.S. 282, 32 S.Ct. 761, 56 L.Ed. 1091; United States v. Atlanta, Birmingham & C. R. Co., 282 U.S. 522, 51 S.Ct. 237, 75 L.Ed. 513; United States v. Los Angeles & S. L. R. Co., 273 U.S. 299, 47 S.Ct. 413, 414, 71 L.Ed. 651; Great Northern Ry. Co. v. U. S., 277 U.S. 172, 48 S.Ct. 466, 72 L.Ed. 838; Pittsburgh & West Va. Ry. Co. v. U. S., 281 U.S. 479, 50 S.Ct. 378, 74 L.Ed. 980.
Its jurisdiction is limited to “cases brought to enjoin, set aside, annul, or suspend in whole or in part any order of the Interstate Commerce Commission.” Section 207 of the Judicial Code, as amended, U.S.C. title 28, § 41 (27) and (28), 28 U.S.C.A. § 41 (27, 28).
We are therefore first called upon to determine whether the report of the Interstate Commerce Commission was an order of that body.
It may be readily conceded that it is not the name which the Commission gives to its action or to the document which evidences its action that determines whether it is a finding, a report, or an order. For example, the Interstate Commerce Commission may call an order a report or the report may call an order a finding. Likewise, counsel may call a finding an order or a conclusion, a finding. Courts are not interested in the names used, but in the action taken by the. Interstate Commerce Commission.
The Supreme Court cases cited above apply to instances where a report was held not to contain an order. In United States v. Los Angeles & S. L. R. R. Co., supra, it is said:
“The final report on value, like the tentative report, is called an order. But there are many orders of the Commission which are not judicially reviewable under the provision now incorporated in the Urgent Deficiencies Act.”
An examination of the entire report fails to show wherein the Interstate Commerce Commission made any order or direction to the carrier. It made a finding. Later it may make an order upon that finding. Likewise, it may modify its finding or withdraw it. Until an order, however, is made upon the finding, a three judge court is without jurisdiction to act. Such a court may “enjoin, set aside, annul, or suspend” only an order of the Interstate Commerce Commission.
Having no jurisdiction of the cause, it (a three judge court) cannot even determine whether an equitable cause of action is stated which may entitle the plaintiff to relief in the United States District-Court for the Northern District of Indiana, South Bend Division. Such question is for the District Judge of that court to determine.
For the reasons stated this three judge statutory court must decline to take jurisdiction of the cause or grant the relief sought.